Citation Nr: 9900832	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residual synovectomy of the right hip with shortening and 
limitation of motion of the right elbow with degenerative 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic back 
strain with levoscoliosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Per rating actions dated in May 1975 and October 1979, the 
30 percent evaluation assigned for the veterans 
postoperative residual synovectomy of the right hip with 
shortening and limitation of motion of the right elbow with 
degenerative arthritis is based upon combining the 
evaluations of 20 percent for the right hip and 10 percent 
for the right elbow under Diagnostic Code 5003 in evaluating 
degenerative arthritis.

In a March 1998 statement, the veteran reported symptoms that 
he associated with his service-connected disabilities and 
indicated that because of the symptoms, he was unable to work 
anymore.  The Board construes this as a claim for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities.  The issue of entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
referred to the RO for its consideration.


REMAND

During the veterans personal hearing, held before a member 
of the Board in July 1998, it was indicated that although the 
VA Medical Center, formerly known as Allen Park, had moved 
and was now known as Detroit Medical Center, an Outpatient 
Clinic continued to be known as Allen Park.  The veteran 
indicated that he continued to receive treatment for his 
service-connected disabilities at the Allen Park Outpatient 
Center and that he had received treatment at the Detroit VA 
Medical Center on three occasions in 1998.  Records relating 
to the veterans treatment at the VA Medical Center in 
Detroit and at the Allen Park VA Outpatient Clinic, 
subsequent to 1995, do not appear to have been associated 
with the record on appeal.

Although the report of the April 1996 VA orthopedic 
examination notes that there did not appear to be objective 
evidence of pain on motion with respect to the veterans 
service-connected back disability, it did not address the 
veterans reports of increased pain when his right hip, right 
knee, or back were used repeatedly, as during the veterans 
employment, and as he testified to during his July 1998 
personal hearing.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right hip, right 
elbow, and back disabilities since 
November 1993.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, including treatment records 
from the Detroit VA Medical Center, 
formerly known as Allen Park, and the 
Allen Park VA Outpatient Clinic, dated 
from March 1995 until the present, that 
are not currently of record.

2.  Then, the RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veterans service-connected postoperative 
residual synovectomy of the right hip 
with shortening, limitation of motion of 
the right elbow with degenerative 
arthritis, and chronic back strain with 
mild levoscoliosis.  All indicated 
studies, including X-rays, should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should 
identify all symptoms that are related to 
the veterans service-connected 
postoperative residual synovectomy of the 
right hip with shortening, limitation of 
motion of the right elbow with 
degenerative arthritis, and chronic back 
strain with mild levoscoliosis, including 
setting forth in degrees of excursion any 
limitation of motion of the affected 
joints.  The examiner is also requested 
to:  (1) Express an opinion as to whether 
pain that is related to the veterans 
postoperative residual synovectomy of the 
right hip with shortening, limitation of 
motion of the right elbow with 
degenerative arthritis, and chronic back 
strain with mild levoscoliosis could 
significantly limit the functional 
ability of the affected joints during 
flareups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether, 
as a result of the service-connected 
postoperative residual synovectomy of the 
right hip with shortening, limitation of 
motion of the right elbow with 
degenerative arthritis, and chronic back 
strain with mild levoscoliosis, the 
affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale should be provided for 
any opinion offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998), and DeLuca, where 
applicable.

4.  If any benefit sought on appeal is 
not granted to the veterans satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
